Title: To James Madison from Isaac Cox Barnet, 5 August 1801 (Abstract)
From: Barnet, Isaac Cox
To: Madison, James


5 August 1801, Bordeaux. Transmits letters from Murray and Dawson about exchange of ratifications. Hopes enclosed copies of his correspondence on the Burley affair will justify his actions. Also sends statement “concerning a momentary difficulty with a Mr. Andrews.” Believes these details will show necessity of defining consular rank, duties, and powers. Is preparing statement of vessels in port since renewal of trade. Number of arrivals is sixty-seven, ten to twelve from European ports in ballast; thirty are now in port. Reports on sailors impressed on the Eagle at Isle of Aix; four escaped by swimming ashore, four drowned, and one is still aboard. Requests for their release have never been answered. But seamen recently taken on British vessels have been released at Mountflorence’s and his request—seven a few days ago—and release has been ordered for those at Saumur. Has just learned that a Mr. Lee is to succeed him. Defends himself against dismissal and insinuates that his background as a native-born American and a “true republican” ought to count in “the scale of preference.” Believes the president has been deceived in the matter and requests a reconsideration of the decision.
 

   RC and enclosures (DNA: RG 59, CD, Bordeaux, vol. 1). RC 6 pp. Duplicate copy (ibid.) bears an 8 Aug. postscript conveying news of the mortal illness of Pierre-Frédéric Dobrée at Nantes and an extract (not found) of Dobrée’s 4 Aug. letter to Barnet. Enclosures, partly in French, include copies of correspondence regarding assessment of fees of the brig Boston, whose Bordeaux consignee was merchant Robert Andrews (6 pp.); an extract of Mountflorence’s 15 July letter to Barnet supporting his decision to have the vessel held until the fees were paid (1 p.); and possibly a certified statement from sailor Theodore Brownton, dated 4 Aug., reporting the deaths of the sailors from the Aigle (2 pp.; filed with Barnet’s 30 June dispatch).


   Isaac Cox Barnet (b. 1773) of Elizabethtown, New Jersey, had been taken to France as a child by his father. After his father’s death he returned to the U.S. where he worked for several years in a countinghouse in New York. He returned to France in 1794 as a commercial agent for John R. Livingston. Washington named him consul at Brest in 1797 and commercial agent at Bordeaux the following year. Jefferson subsequently appointed him commercial agent at Antwerp in June 1802 and at Le Havre in 1803 (Barnet to Jefferson, 10 Sept. 1801 [DNA: RG 59, LAR, 1801–9]; Timothy Pickering to Barnet, 15 Dec. 1798 [DNA: RG 59, IM, vol. 5]; Barnet to JM, 10 Sept. 1802 [DNA: RG 59, CD, Bordeaux, vol. 1]; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:433, 453).


   On the case of Capt. Samuel Burley, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:258 and n., 312, 364.


   A full transcription of this document has been added to the digital edition.
